                                         Case 4:20-cv-05192-HSG Document 27 Filed 12/29/20 Page 1 of 3



                                   1   MARTIN & VANEGAS, APC
                                       JOHN F. MARTIN, ESQ. (SBN 52618)
                                   2
                                       MARTA R. VANEGAS, ESQ. (SBN 278328)
                                   3   BRITTANY C. TOTH, ESQ. (SBN 324593)
                                       3100 Oak Road, Suite 230
                                   4   Walnut Creek, CA 94597
                                       Phone: (925) 937-5433
                                   5   Facsimile: (925) 938-5567
                                   6
                                       Attorneys for Plaintiff
                                   7   CHRISTIE CAMPBELL

                                   8   ALLEN MATKINS LECK GAMBLE
                                       MALLORY & NATSIS LLP
                                   9   BALDWIN J. LEE (BAR NO. 187413)
                                       ALEXANDER NESTOR (BAR NO. 202795)
                                  10   JEFFREY G. BRIGGS (BAR NO. 323790)
                                       Three Embarcadero Center, 12th Floor
                                  11   San Francisco, CA 94111-4074
                                       Phone: (415) 837-1515
           and Business Counsel
 MARTIN & VANEGAS, APC




                                  12   Fax: (415) 837-1516
    3100 Oak Road, Suite 230




                                       E-Mail: blee@allenmatkins.com
     Walnut Creek, CA 9459




                                  13            anestor@allenmatkins.com
          925-937-5433




                                                jbriggs@allenmatkins.com
                                  14
                                       Attorneys for Defendant
Employment




                                  15   WELLS FARGO BANK, N.A.
                                  16                                 UNITED STATES DISTRICT COURT
E




                                  17                             NORTHERN DISTRICT OF CALIFORNIA
                                  18   CHRISTIE CAMPBELL,                               Case No.: 4:20-cv-05192-HSG
                                  19                    Plaintiff,                      STIPULATION AND ORDER FOR
                                                                                        FILING OF AMENDED COMPLAINT
                                  20                                                    PURSUANT TO FEDERAL RULE OF
                                              v.
                                                                                        CIVIL PROCEDURE 15(a)(2)-(As
                                  21   WELLS FARGO BANK, N.A.,                          Modified)
                                  22                    Defendant.
                                  23

                                  24

                                  25

                                  26          IT IS HEREBY STIPULATED by and between Plaintiff Christie Campbell (“Plaintiff”)
                                  27   and Defendant Wells Fargo Bank, N.A. (“Defendant”), by and through their respective counsel,
                                  28


                                                                                                     Campbell v. Wells Fargo Bank, N.A.
                                                                        STIPULATION AND ORDER FOR FILING OF AMENDED COMPLAINT
                                           Case 4:20-cv-05192-HSG Document 27 Filed 12/29/20 Page 2 of 3



                                   1
                                       that, pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff may file an Amended
                                   2
                                       Complaint dismissing Plaintiff’s fourth cause of action for Intentional Infliction of Emotional
                                   3
                                       Distress with prejudice, a copy of which is attached hereto.
                                   4
                                                IT IS FURTHER STIPULATED that the Defendant waives notice and service of the
                                   5
                                       amended complaint and shall not be required to answer the amendment, and that all denials,
                                   6
                                       responses and affirmative defenses contained in the answer filed by Defendant to the original
                                   7
                                       complaint shall be responsive to the amended complaint.
                                   8

                                   9
                                  10   Dated: December 22, 2020                                     MARTIN & VANEGAS
                                                                                                    A Professional Corporation
                                  11

                                  12
Employment and Business Counsel
 MARTIN & VANEGAS, APC




                                                                                                    By: /s/ Brittany C. Toth
    3100 Oak Road, Suite 230




                                                                                                        Brittany C. Toth
     Walnut Creek, CA 9459




                                  13
                                                                                                        Attorneys for Plaintiff
          925-937-5433




                                  14
                                                                                                         Christie Campbell
                                  15

                                  16   Dated: December 22, 2020                                     ALLEN MATKINS LECK GAMBLE
                                                                                                     MALLORY & NATSIS LLP
                                  17

                                  18
                                                                                                    By: /s/ Alexander Nestor1
                                  19                                                                    BALDWIN J. LEE
                                                                                                        ALEXANDER NESTOR
                                  20                                                                    JEFFREY G. BRIGGS
                                                                                                        Attorneys for Defendant
                                  21                                                                    WELLS FARGO BANK, N.A.
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                  28    I, Brittany C. Toth, hereby attest, pursuant to Northern District of California Civ. L.R. 5-1(i)(3), that the
                                       concurrence to the filing of this document has been obtained from each signatory hereto.
                                                                                                   -2-
                                                                                                               Campbell v. Wells Fargo Bank, N.A.
                                                                                  STIPULATION AND ORDER FOR FILING OF AMENDED COMPLAINT
                                         Case 4:20-cv-05192-HSG Document 27 Filed 12/29/20 Page 3 of 3



                                   1                                                  ORDER
                                   2         Based on the stipulation of the parties, and good cause appearing, the Court ORDERS that
                                   3         1. Plaintiff Christie Campbell may file the proposed First Amended Complaint, attached
                                   4           to the stipulation.

                                   5         2. Plaintiff Christie Campbell is directed to file the First Amended Complaint on the
                                               docket forthwith.
                                   6
                                             3. Defendant Wells Fargo Bank, N.A. is not required to respond to Plaintiff’s First
                                   7
                                               Amended Complaint.
                                   8

                                   9         IT IS SO ORDERED.

                                  10
                                       Dated: December 29. 2020                              ______________________________
                                  11                                                            HON. HAYWOOD S. GILLIAM JR.
                                                                                                UNITED STATES DISTRICT JUDGE
                                  12
Employment and Business Counsel
 MARTIN & VANEGAS, APC

    3100 Oak Road, Suite 230
     Walnut Creek, CA 9459




                                  13
          925-937-5433




                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                                                                      -3-
                                                                                                    Campbell v. Wells Fargo Bank, N.A.
                                                                       STIPULATION AND ORDER FOR FILING OF AMENDED COMPLAINT
